            Case 2:20-cv-00863-KJD-DJA Document 3 Filed 05/14/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      TERRENCE BOWSER,                                 Case No. 2:20-cv-00863-KJD-DJA
5
            Petitioner,
6                                                      ORDER
            v.
7

8     JERRY HOWELL, et al.,
9           Respondents.
10

11

12          In this case, on May 11, 2020, Terrence Bowser, who is apparently incarcerated
13   at Nevada’s Southern Desert Correctional Center, submitted a petition for writ of habeas
14   corpus (ECF No. 1-1).
15          Bowser did not pay the filing fee for this action, and he did not file an application
16   to proceed in forma pauperis. Therefore, this action will be summarily dismissed without
17   prejudice.
18          Bowser may seek to initiate a new habeas action, by filing a petition for writ of
19   habeas corpus, along with payment of the $5 filing fee or an application to proceed
20   in forma pauperis.
21          IT IS THEREFORE ORDERED that this action is dismissed without prejudice.
22          IT IS FURTHER ORDERED that the petitioner is denied a certificate of
23   appealability.
24          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
25   accordingly.
26   ///
27   ///
28   ///
                                                   1
            Case 2:20-cv-00863-KJD-DJA Document 3 Filed 05/14/20 Page 2 of 2




1          IT IS FURTHER ORDERED that the Clerk of the Court is directed to send to the

2    petitioner two copies of the form for a habeas corpus petition and two copies of the form

3    for an application to proceed in forma pauperis.

4

5          DATED THIS ___          May
                       14 day of ______________________, 2020.
6

7
                                                        KENT J. DAWSON,
8                                                       UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
